Citation Nr: 1026107	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk







INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1977 to March 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of the Department of Veterans (VA) 
Affairs Regional Office (RO) in Huntington, West Virginia that, in 
pertinent part, increased the service-connected disability rating 
from noncompensable to a 10 percent rating effective May 25, 2005.  
During the course of the appeal, the Louisville, Kentucky RO became 
his servicing RO.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that the 
Veteran's service-connected hearing loss is manifested by an average 
pure tone threshold of 61.25 decibels in the right ear, with speech 
recognition ability of 84 percent, and an average pure tone threshold 
of 57.5 decibels in the left ear, with speech recognition ability of 
84 percent.

2.  The evidence does not show that the Veteran's service- connected 
bilateral hearing loss is so exceptional or unusual that referral for 
extraschedular consideration is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).

2.  Application of extraschedular provisions are not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each of 
the five elements of the claim, including notice of what is required 
to establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging a disability rating of 10 percent 
for his service-connected bilateral hearing loss with an effective 
date May 25, 2005.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

The RO sent correspondence in July 2005 that informed the Veteran of 
the evidence considered in determining the disability evaluation and 
gave examples of evidence that may affect how VA assigns a disability 
evaluation.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the evidence.  
There has been no prejudice to the appellant, as the notices have not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine).

The record contains the Veteran's service treatment records and VA 
treatment records from July 1998 to October 2007.  VA provided the 
Veteran with an audiometric Compensation and Pension examination in 
June 1998, July 2005 and May 2007.  All relevant, identified, and 
available evidence has been obtained, and the appellant has not 
referred to any additional, unobtained, relevant evidence.  Thus, the 
Board finds that VA has satisfied both the notice and duty to assist 
provisions of the law.

Analysis

The Veteran contends that a disability rating in excess of 10 percent 
for bilateral hearing loss is warranted.

The Veteran's hearing loss is currently rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008) [hearing impairment].  Diagnostic Code 
6100 is deemed by the Board to be the most appropriate, primarily 
because it pertains specifically to the disability at issue (hearing 
loss).  The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

The June 1998 audiometric findings indicate that the Veteran's 
service-connected hearing loss was manifested on that date by an 
average pure tone threshold of 51.25 decibels in the right ear, with 
speech recognition ability of 92 percent, and an average pure tone 
threshold of 52.5 decibels in the left ear, with speech recognition 
ability of 92 percent.  Reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's hearing loss at this time to be a Level I 
impairment and noncompensable.

The July 2005 audiometric findings indicate that the Veteran's 
service-connected hearing loss was manifested on that date by an 
average pure tone threshold of 60 decibels in the right ear, with 
speech recognition ability of 72 percent, and an average pure tone 
threshold of 58.75 decibels in the left ear, with speech recognition 
ability of 88 percent.  Reference to 38 C.F.R. § 4.85, Table VI and 
Table VII, shows the Veteran's hearing loss at this time to be a 
rated at 10 percent.

The May 2007 audiometric findings are the most recent objective test 
results available and are representative of the Veteran's 
symptomatology.  The Board finds these results to be the most 
probative as to the current severity of the Veteran's bilateral 
hearing loss.  Applying the findings of the May 2007 VA audiological 
examination to the rating criteria for hearing impairment, the Board 
concludes that there is no basis for a rating assignment in excess of 
the currently assigned 10 percent rating for hearing loss disability 
at this time.

The May 2007 VA examination shows that the Veteran's right ear 
manifests an average pure tone threshold of 61.25 decibels in the 
right ear, with speech recognition ability of 84 percent.  Reference 
to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear hearing 
loss to be a Level III impairment.

The May 2007 VA examination also indicates that the Veteran's left 
ear manifests an average pure tone threshold of 57.5 decibels in the 
left ear, with speech recognition ability of 84 percent.  Reference 
to 38 C.F.R. § 4.85, Table VI, also shows the Veteran's left ear 
hearing loss to be a Level III impairment.

Table VII [Percentage evaluation for hearing impairment] indicates 
that for a left and right ear with respective Level III hearing loss, 
a noncompensable disability rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 
governing exceptional patterns of hearing impairment.  At the time of 
the May 2007 VA examination, four of the specified frequencies in the 
left ear were 55 dB or more, and four of the specified frequencies in 
the right ear were 55 dB or more.  Therefore, 38 C.F.R. § 4.86(a) is 
applicable.  As noted above, the application of Table VI showed the 
Veteran's hearing loss to be a Level III impairment.  However, when 
applying Table VIA, the Veteran's puretone test results average of 
61.25 for the right ear and 57.5 for the left ear denote a Level IV 
hearing impairment.  In accordance with 38 C.F.R. § 4.86(a), the 
higher evaluation is warranted.  With respect to the application of 
38 C.F.R. § 4.86(b), the Veteran's hearing tests do not show a result 
of 70dB or more at 2000 Hz for either ear.  Therefore, 38 C.F.R. § 
4.86(b) is not applicable.  

Table VII [Percentage evaluation for hearing impairment] indicates 
that for a left and right ear with respective Level IV hearing loss, 
a 10 percent disability rating is assigned.

Accordingly, specific requirements in terms of pure tone threshold 
averages and speech reception test results for a disability rating in 
excess of 10 percent have not been met; the assignment of a rating in 
excess of 10 percent is therefore inappropriate.  The Veteran's test 
results clearly fall within the parameters for a 10 percent rating 
under 38 C.F.R. § 4.85.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the first 
instance.  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration.  
Ordinarily, the VA Schedule will apply unless there are exceptional 
or unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of hospitalization 
that would render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.

First, the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, the 
Board must then determine whether the claimant's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of hospitalization, 
then the case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Referral for extraschedular remains unwarranted as the Thun criterion 
are not met.  Specifically, there is no competent medical evidence of 
an exceptional or unusual clinical presentation with regards to the 
Veteran's hearing loss.  There is also no showing of marked 
interference with employment or frequent periods of hospitalization.  
With respect to hospitalization, there has been none for service-
connected bilateral hearing loss.  Additionally, there is no evidence 
of record that there has been any marked interference in the 
Veteran's employment due to service-connected hearing loss. 

The Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

The Board wishes to emphasize that it has no reason to doubt that the 
Veteran experiences problems hearing.  This has been recognized by VA 
in the very fact that the Veteran's hearing loss has been service-
connected and compensated.  However, the outcome of this issue is 
determined by the audiology results.

In summary, for the reasons and bases expressed above, the Board has 
concluded that the criteria are not met for a disability rating in 
excess of 10 percent for the Veteran's service-connected bilateral 
hearing loss.  A preponderance of the evidence is against the claim.  
Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to a compensable disability rating for service-connected 
bilateral hearing loss is denied.



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


